DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00015-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CAL-TEX LUMBER COMPANY, INC.,§
	APPEAL FROM THE 145TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

OWENS HANDLE COMPANY, INC.,
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS




PER CURIAM
	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Appellant's motion represents that the parties have
entered into a settlement agreement which disposes of all issues presented for appeal.  Appellant
requests that this court dismiss this appeal as moot.  Because Appellant has met the requirements of
Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered February 13, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.







(DO NOT PUBLISH)













COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


FEBRUARY 13, 2002


NO. 12-01-00015-CV


CAL-TEX LUMBER COMPANY, INC.,

Appellant

V.

OWENS HANDLE COMPANY, INC.,

Appellee




  Appeal from the 145th Judicial District Court
  of Nacogdoches County, Texas. (Tr.Ct.No. 10,712-94-10)







			THIS CAUSE came to be heard on the appellate record and the Appellant's
motion to dismiss the appeal herein, and the Court having heard and fully considered said motion
is of the opinion the same should be Granted.
			It is therefore ORDERED, ADJUDGED and DECREED by the Court that this
appeal be, and the same is, Hereby Dismissed and that all costs of this appeal be, and the same are,
adjudged against the parties incurring same, and that this decision be certified to the trial court below
for observance.
			By per curiam opinion.
 Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.





THE STATE OF TEXAS

M A N D A T E

TO THE 145TH JUDICIAL DISTRICT COURT OF NACOGDOCHES COUNTY,
GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 13th
day of February, 2002, the cause upon appeal to revise or reverse your judgment between

CAL-TEX LUMBER COMPANY, INC., Appellant


NO. 12-01-00015-CV and Tr. Ct. Case Number 10,712-94-10


Opinion by Per Curiam.


OWENS HANDLE COMPANY, INC., Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came to be heard on the appellate record and the Appellant's motion to dismiss
the appeal herein, and the Court having heard and fully considered said motion is of the opinion the
same should be Granted.

	It is therefore ORDERED, ADJUDGED and DECREED by the Court that this appeal be, and
the same is, Hereby Dismissed and that all costs of this appeal be, and the same are, adjudged
against the parties incurring same, and that this decision be certified to the trial court below for
observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE LEONARD DAVIS, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk